JOHN R. BROWN, Circuit Judge,
joined by HUTCHESON, CAMERON and JONES, Circuit Judges.
This case presents the same basic question as that in Dickson v. Edwards, 5 Cir., 1960, 293 F.2d 211, concerning the availability of judicial review under the Soil Bank Act, 7 U.S.C.A. §§ 1801-1837 (Supp.1959). After the opinion in Dickson was announced on January 13, 1961, the Court, by an order en banc, vacated that opinion and judgment and ordered the two cases resubmitted for reconsideration by the Court en banc. The Court en banc, on such reconsideration, adhered to the prior opinion in Dickson so that it has become the opinion of the Court en banc. The Dickson decision is controlling on the basic issue despite the factual differences in the two cases.
I.
The complaint here was filed by Caulfield, the Tenant, against two governmental defendants, the Department of Agriculture through the Secretary of Agriculture and the Louisiana State Agricultural Stabilization and Conservation Committee. Also named as a party was the private defendant, the Executors of the succession of W. T. Coats, deceased, the Landowner. The theory of the Tenant’s complaint was that in anticipation of making an Acreage Reserve Contract, the Landowner evicted the Tenant prior to the commencement of that crop year in order to avoid sharing the government grant under the ARC Contract. As this is forbidden by the Act, he sought recovery of his share of the payments later made to and received by the Landowner and a trial de novo of the adverse determination by the administrative committees.
The Government on behalf of the two governmental defendants only filed a motion for summary judgment. These papers included the administrative record before the County (Parish) Committee and the State ASC Committee. Thus the matter is broadened beyond the brief allegations of the complaint, F.R.Civ.P. 12(c), 56, 28 U.S.C.A. These undisputed facts1 may be briefly summarized.
For the crop year 1957 the Tenant was a sharecropper on 18.6 acres of the Wildwood Plantation in Pointe Coupee Parish operated by W. T. Coats, the Landowner. Under the sharecropper agreement, the Tenant was to receive *219%ths of the revenues from farming operations. In late 1957 the Landowner advised the Tenant that the arrangement would be terminated at the end of that crop year. Thereafter in January 1958 the Landowner as the sole “producer”2 made an ARC Contract withdrawing these specific 18.6 acres from cotton. Under the ARC Contract the Landowner, as sole producer, was to receive $1,655.-40.3
When he belatedly learned from some friends that terminating a tenancy in anticipation of making a Soil Bank Contract was probably a violation of the law by a landowner, the Tenant complained to the Parish (County) Committee. The Landowner’s contention was that the tenancy had been voluntarily relinquished when the Tenant gave up farming and sought employment in the city. On appeal the State ASC Committee reached the same conclusion. It is this basic controversy — did the Tenant leave voluntarily or was he evicted? — on which trial de novo was sought under 7 U.S.C.A. § 1831(d).
This brief recitation makes two things clear. First, even if the Tenant were actually a party to an existing ARC Contract and not merely hoped to be, there was no violation of such contract by him, nor did either the Parish (County) or State Committee so determine. Second, while the Tenant asserted that the Landowner violated the Soil Bank Act in securing the execution of this Contract, neither the County nor the State Committee determined that the Landowner had violated the Contract. On the contrary each held that there was no violation.
The result is that conceding the correctness of the Tenant’s assertion that the Landlord’s action was unlawful, there was no administrative determination that the “producer” — whether tenant or landowner or both — had violated the contract.
II.
For the reasons spelled out in Dickson v. Edwards, supra, that was the sole matter accorded judicial review. Cf. United States v. Maxwell, 8 Cir., 1960, 278 F.2d 206.
Section 1831 (7 U.S.C.A. § 1831) has both an affirmative and negative significance. Affirmatively, in a judicial system resting upon a statutory source for jurisdiction in the district courts, see Sheldon v. Sill, 1850, 8 How. 441, 12 L.Ed. 1147, this section opens the courthouse door as to a limited controversy and as to specified parties — the administrators of the Act. The affirmative grant of jurisdiction is lacking here. Negatively, the precision with which the Act prescribes a limited judicial review ■ — especially when read in conjunction with the over-all finality provision of the statute4 5 — eliminates the Administrative Procedure Act as the statutory source of judicial review. The APA does not afford judicial review where the particular statute precludes it.5
*220Granting but a limited review, the inference is compelling that Congress deliberately intended to keep the practical operation of this farm program out of the courthouse. Whatever might be thought to be the shortcomings of the informal tribunals of County and State Committees made up as they would be by persons having evident self-interests, Congress purposely undertook to lodge immediate responsibility in these neighborhood tribunals. Nearness to the problem and to the people affected — or afflicted — -by adjudications having decisive consequences may well have been to Congress the assurance of responsible impartiality. See Fulford v. Foreman, 5 Cir., 1957, 245 F.2d 145, 147.
Indeed, the legislative history supports the view that in effectuating the vigorou? policy against the use of any devious schemes by landowners as a means of discriminating against tenants6 Congress looked to the County Committees as the means of positive enforcement.7
*221Congress presumably put its faith m the localized and immediate responsibility of these groups as their decisions had to pass muster in the particular community. It purposely chose this in preference to its unsuccessful effort to legislate more precise standards to protect tenants who, from ignorance or poverty or lack of resources, were looked upon as a more helpless class.8
 This is, of course, but another instance in which Congress creating the grant of public funds may determine the basis upon which money is to be paid or distributed. This includes as well the machinery for the determination of 'the facts upon which statutory standards are to operate. As Congress did not permit judicial review of any decisions other than that of a violation of a contract by a producer, neither the District Court nor this Court has the power to say whether the action of the County and State Committees was correct.
III.
But this affirmance on Dickson v. Edwards relates solely to the Tenant’s action against the governmental defendants. For two reasons that case does not control the disposition of Caulfield’s suit against the private defendant Coats or his Succession.
First, the only appearance below and here for defendants was through the United States Attorney on behalf of the governmental parties. No appearance has yet been made on behalf of the private defendant Coats or his Succession.9 Obviously, the summary judgment entered for the “defendants” related solely to the governmental agents and agency. It did not undertake to pass upon the rights of Caulfield vis-a-vis the private defendant Coats.
 Second, the situation is quite different from the private suit in Dickson. There the Soil Bank Act came into the case only as an anticipated defense and the tenant’s claim did not therefore “arise under” the Soil Bank Act. Here, without intimating how the matter should or will ultimately be decided, it appears from the complaint as expanded that the plaintiff Caulfield is directly in-*222yoking a federal statutory right. The theory of Caulfield’s claim is that contrary to the Soil Bank Act (see footnote 6, supra), the Landowner defendant ousted him in anticipation of making an ARC Contract. Thus the asserted prohibition of the Soil Bank Act seems to be the very basis for the recovery sought. The right, if it exists, comes into being from the Federal Act and the effectual enforcement of that right depends on the validity, construction or effect of that statute. If that is ultimately borne out by a proper study of the complaint this would, of course, make it a suit arising under a law of the United States, and here one regulating commerce.10 Bell v. Hood, 1946, 327 U.S. 678, 66 S.Ct. 773, 90 L.Ed. 939; Gully v. First National Bank, 1936, 299 U.S. 109, 57 S.Ct. 96, 81 L.Ed. 70. Of course, that phase is not directly before us and these tentative comments are stated merely to make certain that affirmance on the basis of Dickson v. Edwards is confined to the governmental suit, not the one against the private defendant. The ultimate decision in the private suit against Coats or his Succession must await its trial or other appropriate proceedings.
Affirmed.

. The Tenant does not dispute the authenticity of the administrative record or what it shows. His contention is the more basic one that on a trial de novo be would be able to prove the actual facts to be different.


. 7 U.S.C.A. § 1821(a); 6 C.F.R. § 485.-801(p).


. The Tenant’s %th share would have been $1,237.10.


. 7 U.S.C.A. § 1809. “The facts constituting the basis for any payment or compensation, or the amount thereof, authorized to be made under this chapter, when officially determined in conformity with applicable regulations prescribed by the Secretary, shall be final and conclusive and shall not be reviewable by any other officer or agency of the government. * *


. Section 10 of the A.P.A., 5 U.S.C.A. § 1009, provides that “Except so far as (1) statutes preclude judicial review * * * ” any “person * * * adversely affected * * * shall be entitled to judicial review * * * " of “any agency action * * Heikkila v. Barber, 1953, 345 U.S. 229, 73 S.Ct. 603, 97 L.Ed. 972, rehearing denied, 345 U.S. 946, 73 S.Ct. 828, 97 L.Ed. 1371; Barnett v. Pennsylvania-Reading Seashore Line, 3 Cir., 1957, 245 F.2d 579; Updegraff v. Talbott, 4 Cir., 1955, 221 F.2d 342; Kirkland v. Atlantic Coast Line Ry. Co., 1948, 83 U.S.App.D.C. 205, 167 F.2d 529, certiorari denied, 335 U.S. 843, 69 S.Ct. 65, 93 L.Ed. 393; cf. Airline Dispatchers Ass’n v. National Mediation Board, 1951, 89 U.S.App.D.C. 24, 189 F.2d 685, certio*220rari denied 342 U.S. 849, 72 S.Ct. 77, 96 L.Ed. 641.


. Section 122 of the Soil Bank Act, 7 U.S. C.A. § 1810:
“In the formulation and administration of programs under this chapter, the Secretary shall provide adequate safeguards to protect the interests of tenants and sharecroppers, including provisions for sharing, on a fair and equitable basis, in payments or compensation under this chapter, and including such provision as may be necessary to prevent them from being forced off the farm. * * * ”
The regulations covering the Acreage Reserve Program are more precise.
485.319 “Addition provisions relating to tenants and sharecroppers. (a) No agreement with respect to any commodity shall be entered into with a producer if the county committee determines:
“(1) That the landlord or operator has not afforded his tenants and sharecroppers an opportunity to participate under the agreement * • *; or
“(2) that the landlord or operator has, in anticipation or because of participating in the Soil Bank Program, reduced the number of tenants and sharecroppers on the farm, or the shares of the allotment made available to tenants or sharecroppers * * *;
“(3) that there exist between the operator or landlord and any tenant or sharecropper any * * * agreement, or understanding, unfairly exacted * * * by the * * * landlord and entered into in contemplation of the signing of any agreement hereunder, the effect or purpose of which is:
“(i) to cause the tenant or sharecropper to pay over to the landlord * * * any compensation to be paid to him under the agreement; or
“(ii) to change the status of any tenant or sharecropper in order to deprive him of any part of the compensation * * * to which his actual status with respect to the land prior thereto would have entitled him; or “(Hi) to reduce the size of the tenants’ or sharecropper’s share of the allotment in contemplation of the signing of the agreement; or * * *
“(4) that the operator or landlord has adopted any device or scheme of any sort whatever for the purpose of depriving any tenant or any sharecropper of his compensation or any other right under the agreement.
“(b) The agreement shall be deemed to have been violated if any of the conditions set forth in paragraph (a) of this section are discovered after the signing of the agreement, or if, after the signing of the agreement, the operator or landlord enters into any lease, contract, agreement or understanding with any tenant or sharecropper of the nature prohibited by paragraph (a) (3) of this section or adopts any scheme or device prohibited by paragraph (a) (4) of this section.”
See also § 485.290 which provides that if the number of tenants has been reduced in anticipation of an ARO Contract, the amount payable to the landowner shall be forfeited and the State Committee may determine that the aggrieved tenant is entitled to a portion of the forfeited payment. See also 485.168.


. See the Conference Report on H.R. 12, 84th Cong. This bill, after being passed by Congress, was vetoed by the President. However H.R. 10875 ■which became the Agricultural Act of 1956, contains the identical provision with respect to the rights of tenants and sharecroppers as appeared in H.R. 12. The Conference Report on H.R. 12 stated:
“Protection of tenants and sharecroppers. No single problem connected with the proposed soil bank had caused the committee more concern than that of guaranteeing adequate protection of ten*221ants and sharecroppers under the program. Several provisions referring to tenants and sharecroppers and intended to protect their interest, while at the same time safeguarding the interests of landlords, were scattered throughout the soil-bank portion of the Senate bill. After the most careful consideration, the committee considered them inadequate to afford the protection desired. The committee tried for many hours to devise a specific legal formula or direction to the Secretary of Agriculture covering the landlord-tenant-sharecropper relationship which would assure by specific legal provision fair treatment of all concerned. It realizes, however, that these relationships are so different in various types of farming areas and in different geographic locations, and even from one farm to the next in the same area, that it is probably impossible to write into the law a formula for equitable sharing in benefits under the soil bank act which will work fairly in all the multitude of individual relationships of this type which exist.
“After the most thorough consideration, therefore, the committee of conference reached the conclusion that the safest way to guarantee fair treatment of all participants in the soil bank program is to put into the law the general rules on which the division of benefits under this act is to be made, to require that each landlord in applying for participation in the program stipulate in detail how he proposes to share the benefits with his tenants or sharecroppers, and to require the county committee made up of farmers who are thoroughly familiar with local conditions to approve the proposed division of benefits before the farmer will be permitted to participate in the program. The stipulated and approved proposal for dividing the benefits will then be made a part of the contract and failure ■ or refusal to carry out that provision would subject the producer to the penalties provided by the act.


. The brief by appellant’s counsel describes him as “a poor, ignorant [sharecropper who] did not know he was entitled to any portion of the payment until informed of it by a soil bank worker and another plantation owner.”


. As a matter of fact the record is unclear as to whether process has yet been served.


. As the Tenant’s claim for Ms portion amounts to $1,237.10, see note 3, supra, the requisite amount in controversy would not exist under 28 U.S.C.A. § 1331. But since statutes effectuating the Federal Farm Program constitutionally rest on the Commerce Clause, Article 1, § 8, Clause 3 of the Constitution, jurisdiction would likely exist under 28 U.S.C.A. § 1337 as to which there is no requisite amount in controversy. United States v. Haley, 1959, 358 U.S. 644, 79 S.Ct. 537, 3 L.Ed.2d 567; Wickard v. Filburn, 1942, 317 U.S. 111, 63 S.Ct. 82, 87 L.Ed. 122.